Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.
 Continued Examination Under 37 CFR 1.114
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kimata (US PG Pub 2013/0270761) and Nemoto et al. (US PG Pub 2009/0179928).
For claims 1 and 7:  Kimata teaches a finisher apparatus 2 comprising an actuator 2 (see Fig. 16, the various motor drivers in block 2) to perform a finishing operation on a print medium (see paragraph 37, stapling with stapler 8), a sensor 33 to sense the print medium in the print medium path (see paragraph 38), a processor 101 coupled to the actuator and the sensor 33, the sensor operating with the processor to indicate the jam of the print medium (see paragraph 32, 33 (see Figs. 1 and 2, paragraph 57, the driving and moving components of the belt 3) to control a component 3 of the finisher apparatus to move the component (see Fig. 1, moving the belt along the print medium transport path) along a print-medium path and perform a finishing operation on a print medium (see Fig. 1 operating position); a processor coupled to the actuator and the sensor, the processor to execute instructions, the instructions to actuate the actuator to move the component to at least one ejection position (see Figs. 4 and 6) to automatically eject the print medium from the print medium path in response to a signal from the sensor indicative of a jam of the print medium in the finisher apparatus (see paragraph 68) wherein an end configuration of the component after actuating the actuator to automatically eject the print medium is a safe position along the print medium path to facilitate manual removal of the jam of the print medium (see Figs. 4 and 6, spaced position is safer position to facilitate jam removal of the print medium).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the finisher of Kimata to provide an actuator moving the components of the apparatus in a jam situation to a safe position as taught by Nemoto et al. for the purpose of facilitating and expediting jam removal in a safe manner.  Although Nemoto et al. moves a printing component, it is directed to moving the transport portion of the printing component and a belt element and transport components are substantially analogous 
Regarding claim 7, the finisher includes a plurality of actuators (see Fig. 16 of Kimata, plurality of output elements shown), and in combination the instructions move a plurality of components to an ejection position, see Nemoto et al., at least components 31, 32, 35 are moved to ejection positions).
For claim 8:  The combination of Kimata and Nemoto et al. teaches the apparatus of claim 7, wherein the instruction are to actuate the plurality of actuators to position the plurality of components to provider user access to the finisher (see Fig. 4 of Nemoto et al., the movement opens up the pathway for user access).
For claim 9:  The combination of Kimata and Nemoto et al. teaches the apparatus of claim 8 and Nemoto et al. teaches that wherein the plurality of actuators to position the plurality of components to provide user access in response to a signal from the finisher indicative of failure to eject the print medium (see paragraph 68, the movement occurs during a jam, jam detection is taught in the Kimata reference).
For claims 12 and 13:  The apparatuses of claims 1, 4, 7 and 8 above teach the methods of claims 12 and 13 in routine operation.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kimata (US PG Pub 2013/0270761) and Nemoto et al. (US PG Pub 2009/0179928) as applied to claim 1 above, and further in view of Serizawa (US PG Pub 2013/0302045).
.
Allowable Subject Matter
Claims 4-6, 10, 11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record or any obvious combination thereof teaches the apparatus comprising a plurality of actuators and performing instructions to actuator a plurality of actuators in sequence to move the plurality of components to at least one respective ejection position which is a safe position along the print medium path as required by claims 4, 7 and 14.  The combination of Kimata and Nemoto et al. does not suggest or teach a controller to operate the plurality of finisher components in a sequence to position them in a safe position.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/DAVID H BANH/             Primary Examiner, Art Unit 2853